Citation Nr: 1430261	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a low back disability, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to October 1992.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's claim for service connection for a low back condition was previously denied in a July 2005 rating decision.  That decision was not appealed to the Board and became final.  The Veteran filed to reopen the claim in May 2010.  The Board is required to address the issue of whether the Veteran submitted new and material evidence regardless of the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issue has been captioned as set forth above.

In August 2011, the Board remanded the present matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives related to the claims and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board previously reopened the claims for service connection for a right knee disability and a left knee disability in the August 2011 decision.





FINDINGS OF FACT

1.  In a July 2005 decision, the RO denied the Veteran's claims for service connection for a low back disability.  The Veteran did not file a timely appeal. 

2.  The evidence received since the July 2005 RO decision regarding the Veteran's claim for service connection for a low back disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3.  The preponderance of evidence reflects that there is no current low back condition that was incurred in or aggravated by service.

4.  The preponderance of evidence reflects that there is no current right hip condition that was incurred in or aggravated by service.

5.  The preponderance of evidence reflects that there is no current right knee condition that was incurred in or aggravated by service.

6.  The preponderance of evidence reflects that there is no current left knee condition that was incurred in or aggravated by service.

7.  The Veteran's diabetes mellitus did not manifest during service, is not shown to be causally or etiologically related to service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disability has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156, (2013).

2.  Service connection for a low back condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  Service connection for a right hip condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  Service connection for a right knee condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  Service connection for a left knee condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  Service connection for Type II diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).



I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO provided a letter dated in September 2011 that adequately fulfilled notification requirements established by Kent.  With respect to the Dingess requirements, the September 2011 letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

The RO provided the Veteran notice by letters dated in May 2010 and September 2011 that provided the requirements for establishing service connection and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, private medical records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for VA examinations in October 2011.  The Board finds that the examinations obtained in this case were adequate, as they provide findings relevant to the Veteran's conditions and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner noted that the claims file, including the medical records, was reviewed.  The examiner also considered the Veteran's full history.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the July 2005 rating decision that denied reopening the claim for service connection for a low back disability or submit any additional evidence during the appeal period.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the July 2005 rating decision is final.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence of record as of the July 2005 RO decision included the Veteran's service treatment records.  The RO denied the claim because the Veteran did not have a diagnosis of a low back disability.

Evidence received since the July 2005 RO decision includes a VA spine examination conducted in October 2011, which diagnosed lumbar myofascial syndrome.

The Board finds that the VA examination is new evidence, as it is not cumulative or redundant and was not previously considered.  The evidence is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection by showing that the Veteran has a current diagnosis of a low back condition.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claims for entitlement to service connection for a low back disability is warranted.

Where the RO has denied reopening the claim but the Board finds that new and material evidence sufficient to reopen the claim has been submitted, the Board must first consider whether the claimant has been given an opportunity to present argument and/or additional evidence on this matter, and whether adjudication will violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that, in the present case, there is no prejudice to the Veteran in proceeding to the merits of his claim.  The Veteran was advised in the September 2011 notice of what evidence was needed to substantiate the underlying claim for service connection.  The Veteran was given ample time to respond and present argument and evidence in support of his claim.  Thus he has been provided with adequate notice and opportunity to present argument and/or additional evidence on this matter.  Also, the Veteran was afforded a VA spine examination in October 2011.  Therefore, there is no prejudice to the Veteran in proceeding to the merits of his claim.

III.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

IV.  Service Connection Analysis

A.  Low Back

At the October 2011 VA examination, the Veteran claimed that he started having low back pain in service between 1983 to 1986.  The Veteran recalled injuring his back while playing football during service and believes he was seen at that time.  He recalled being given medications that did not help; however, he did not recall a diagnosis.  He claims that he continued to have pain and stiffness in the low back.

The Veteran's service treatment records (STR) show some treatment for back pain.  There is a note from April 1984 that shows the Veteran complained that for the previous week he had a continuous dull pain that became sharp with bending.  He was diagnosed with a mild muscle strain and prescribed medication.  At a follow-up visit in June 1984, it was noted that the Veteran was "ok for sports."

In an entry dated in September 1985, it was noted that the Veteran had low back pain.  It was noted that the pain started while playing football.  He was again treated with medications.  A "back problem" was also noted in an entry dated in February 1989, but no other specifics are provided in the entry.

The last evidence of note from the STRs is the separation examination conducted in April 1992.  The Veteran reported suffering from back pain.  Clinical evaluation of the spine, however, resulted in normal findings.  The examiner noted recurrent low back pain from 1983 to 1991 caused by playing football.  The examiner noted it was treated with medications and there was a "full recovery" and "NCNS" (no current effects of a previous condition).

The Veteran underwent a VA spine examination in October 2011.  The Veteran complained of low back pain rated as 1 or 2 out of ten to as high as 6 out of ten.  There was no complaint of radiating pain, numbness or tingling.  It was noted that there was no history of surgery or trauma.  There was no swelling, heat, or redness.  The Veteran takes Naprosyn for his knees, but said it does not help his back.  He uses "biofreeze with mild relief."  The Veteran reported that walking is not limited and standing is limited to 30 minutes if his back is stiff.  Standing is not limited if his back loosens up.

Upon examination, the examiner reported that the Veteran has functional loss and/or functional impairment because the Veteran has less movement than normal and pain on movement.  The Veteran was reported to not have muscle atrophy or radiculopathy.  Imagining studies were undertaken and the Veteran does not have arthritis and the lumbar spine was normal in appearance.

The examiner noted the treatment for back pain in service, as discussed above.  However, the examiner concluded that those instances in service were "acute conditions that resolved and show no evidence of chronicity."  The examiner also noted that there is "no interim data proximate to discharge" regarding back pain.  The examiner opined that "the Veteran's lumbar spine condition is less likely than not related to the acute episodes that were treated while on active duty."

The Board notes that there is no post-service treatment record of note dealing with the Veteran's back.  Therefore, there is no other medical evidence for consideration.  The only other relevant evidence in the record concerning the etiology of the Veteran's back condition is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the back condition at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

While there are notations of treatment for back pain in service, the examiner found them to be acute problems that resolved.  Further, the separation examination report noted that the Veteran's back issues had resolved and there was no current condition upon separation.  Moreover, there were no post-service treatment records linking any current back problem to service.  Thus, the VA examiner could not find a connection between the current condition and service.  There is no competent, credible, or probative medical evidence or medical opinion in the claims file to weigh against the VA opinion, and the Board finds the opinion to be persuasive in finding against the claim for service connection.

B.  Right Hip

The Veteran claims that he injured his right hip during service when he was tackled during a game of football.  Review of the Veteran's STRs show no complaints, diagnosis, or treatment for any hip related conditions or injuries.  While there are noted sports related injuries in the STRs none of those records mention the Veteran's hip.  Further, the separation examination is silent of any complaints, diagnosis, or discussion of hip problems.  Clinical evaluation of the lower extremities resulted in normal findings.

The Veteran underwent a VA examination in October 2011.  The examiner diagnosed the Veteran with trochanteric bursitis of the right hip.  The Veteran reported that he was treated for a right hip injury in service and "it improved."  The Veteran reported that he "had no further problems with the hip until after his right knee surgery in 2004/2005.  He started to notice right lateral hip pain."  The Veteran complained of "intermittent pain in the right lateral hip rated as 0/10 to 7-8/10."  He reported that walking is not usually limited.

Upon range of motion testing, the examiner noted that the Veteran does have functional loss and/or functional impairment of the hip and thigh.  The Veteran is reported to have pain on movement and interference with sitting, standing and/or weight bearing.  Imaging testing showed that the Veteran does not have arthritis and the pelvis and hip are normal in appearance.

The examiner opined that the Veteran's right hip condition is not due to military service.

The Board notes that there is no post-service treatment record of note dealing with the Veteran's hip.  Therefore, there is no other medical evidence for consideration.  The only other relevant evidence in the record concerning the etiology of the Veteran's hip condition is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the hip condition at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

In deciding this issue, the Board notes that the STRs are silent on any hip condition.  Moreover, there are no post-service treatment records linking the current hip problem to service.  In fact, the Veteran said he did not have post-service hip pain until after his knee surgeries, nearly a decade after service.  Thus, the VA examiner could not find a connection between the current condition and service.  There is no competent, credible, or probative medical evidence or medical opinion in the claims file to weigh against the VA opinion, and the Board finds the opinion to be persuasive in finding against the claim for service connection.

C.  Knees

The Veteran claims that he has right and left knee conditions that are related to service.  STRs show no complaints, treatment or diagnosis for any right knee condition.  There are a few entries concerning the left knee.  In October 1985, there is an entry that the Veteran had pain in his left knee after exercise.  The knee was noted to be normal upon examination except for a contusion on the left quad.  He was prescribed medication.  

In June 1990, the Veteran was again seen for left knee pain after falling during a game of racquetball.  A bruise was noted and he was treated with pain medicine.  X-rays taken of the left knee showed a "normal left knee."  Examination showed "no significant bony, articular, or soft tissue abnormalities."

At the separation examination in April 1992, the Veteran answered "no" to the question of whether he suffered from a trick or locked knee.  Clinical evaluation resulted in normal findings for the lower extremities.  Further, there was no discussion of complaints, treatment or diagnosis of any knee condition during service.

There are significant post-service private medical records concerning the left and right knees.  The earliest of those records are dated in March 2001.  The records show treatment, including surgeries.  However, the Board notes that none of those records provide an opinion on the etiology of any right or left knee condition.

The Veteran underwent a VA examination in October 2011.  The examiner diagnosed the Veteran with "meniscal tear with degenerative joint disease status post hemi-arthroplasty" in the right knee.  He was diagnosed with "patellar tendonitis status post open microdebridement surgery" and degenerative joint disease in the left knee.  The Veteran reported that he has suffered from bilateral knee pain for "a long time."  He reported that the right knee started hurting first.  He has undergone three surgeries of the right knee and one surgery for the left knee beginning in 2000.

The Veteran recalled injuring his knees during a football game during service.  He did not recall his diagnosis.  He currently complained of pain in both knees as "5-10/10 with the right worse than the left."  He has clicking and popping in both knees.

Upon range of motion testing, the examiner reported that the Veteran has functional loss and/or functional impairment.  The Veteran has less movement than normal, pain on movement, swelling, and interference with sitting, standing and weight-bearing.  Imaging studies showed arthritis in both knees.
The examiner noted the treatment the Veteran received in service for his left knee.  However, the examiner opined that chronicity "cannot be established" and the instances of in-service treatment were "acute episodes."  The examiner concluded that the Veteran's current left knee condition is less likely than not related to his acute treatment during service.  In regards to the right knee, the examiner noted that there was no evidence of treatment for any right knee problem in service; therefore, the current right knee condition was not due to service.

There is no other medical evidence for consideration.  The only other relevant evidence in the record concerning the etiology of the Veteran's knee conditions is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the knee conditions at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

In deciding this claim, the Board notes that there are no treatment records for a right knee condition in service.  While there are treatment reports concerning the left knee, the separation examination did not mention any current knee problem.  The examiner concluded that the left knee problems in service were acute and not related to his current problems.  Moreover, there are no post-service treatment records linking current knee problems to service.  Thus, the VA examiner could not find a connection between the current left and right knee conditions and service.  There is no competent, credible, or probative medical evidence or medical opinion in the claims file to weigh against the VA opinion, and the Board finds the opinion to be persuasive in finding against the claims for service connection.

D.  Diabetes

Finally, the Veteran asserts that his diabetes mellitus is caused by his right knee condition.  As the Veteran is not service-connected for a knee disorder, secondary service connection cannot be established, as a matter of law, for his diabetes on a secondary basis.

In considering the Veteran's claim on a direct basis, the board notes that there is no evidence of complaints, treatment or diagnosis of diabetes during service or within one year of service.  Nor has the Veteran made any argument that he suffered from diabetes until many years after service.  Therefore, he is not entitled to service connection for diabetes.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for a low back disability is reopened and to that extent the claim is granted.

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a right hip disability is denied. 

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for diabetes mellitus, to include as secondary to a service connected disability, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


